INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE, dated as of November 20,
2007 (this “Instrument”), among TOUSA, Inc. (f/k/a TECHNICAL OLYMPIC USA, INC.),
a corporation duly organized and existing under the laws of Delaware, having its
principal office at 4000 Hollywood Boulevard, Suite 500 N, Hollywood, Florida
33021 (the “Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by
merger to Wells Fargo Bank Minnesota, National Association, a national banking
association organized and existing under the laws of the United States, having a
corporate trust office at 213 Court Street, Suite 703, Middletown, Connecticut
06457, solely in its capacity as resigning Trustee (the “Resigning Trustee”),
and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association
organized and existing under the laws of the United States, having its corporate
trust office at 10 East 40th Street, 14th Floor, New York, New York 10016,
solely in its capacity as successor Trustee (the “Successor Trustee”).

RECITALS

WHEREAS, there are presently outstanding under the Indenture dated as of
June 25, 2002, as supplemented on July 24, 2002, July 18, 2003, July 19, 2004,
August 26, 2004, December 17, 2004, February 22, 2005, March 1, 2005,
December 19, 2005, March 26, 2006, September 19, 2006, and August 14, 2007 among
the Company, the Subsidiary Guarantors as defined therein and the Resigning
Trustee (the “10 3/8% Notes Indenture”) $185,000,000 in aggregate principal
amount of the Company’s 10 3/8% Senior Subordinated Notes due 2012 (the “10 3/8%
Notes”) issued pursuant to the 10 3/8% Notes Indenture.

WHEREAS, there are presently outstanding under the Indenture dated as of
March 17, 2004, as supplemented on July 19, 2004, August 26, 2004, December 17,
2004, February 22, 2005, March 1, 2005, December 19, 2005, March 26, 2006,
September 19, 2006, and August 14, 2007among the Company, the Subsidiary
Guarantors as defined therein and the Resigning Trustee (the “7 1/2% Notes
Indenture (2011)”) $125,000,000 in aggregate principal amount of the Company’s 7
1/2% Senior Subordinated Notes due 2011 (the “7 1/2% Notes Due 2011”) issued
pursuant to the 7 1/2% Notes Indenture (2011).

WHEREAS, there are presently outstanding under the Indenture dated as of
December 21, 2004, as supplemented on February 22, 2005, March 1, 2005,
December 19, 2005, March 26, 2006, September 19, 2006, and August 14, 2007 among
the Company, the Subsidiary Guarantors as defined therein and the Resigning
Trustee (the “7 1/2% Notes Indenture (2015)”) $200,000,000 in aggregate
principal amount of the Company’s 7 1/2% Senior Subordinated Notes due 2015 (the
“7 1/2% Notes (2015)”) issued pursuant to the 7 1/2% Notes Indenture (2015).

WHEREAS, there are presently outstanding under the Indenture dated as of
July 31, 2007, among the Company, the Subsidiary Guarantors as defined therein
and the Resigning Trustee (the “14.75% Notes Indenture” and together with the 10
3/8% Indenture, the 7 1/2% Indenture (2011) and the 7 1/2% Indenture (2015), the
“Indentures”) $20,000,000 in aggregate principal amount of the Company’s 14.75%
Senior Subordinated PIK Election Notes due 2015 (the “14.75% Notes” and together
with the 10 3/8% Notes, the 7 1/2% Notes Due 2011 and the 7 1/2% Notes Due 2015,
the “Notes”) issued pursuant to the 14.75% Notes Indenture.

WHEREAS, the Resigning Trustee wishes to resign as Indenture Trustee, the office
or agency where the Notes may be presented for registration of transfer or
exchange (the “Registrar”), the office or agency where the Notes may be
presented for payment (the “Paying Agent”) and the office or agency where the
Notes may be authenticated (the “Authenticating Agent”). The Company wishes to
appoint the Successor Trustee to succeed the Resigning Trustee as Indenture
Trustee, Registrar, Paying Agent and Authenticating Agent under the Indentures.
The Successor Trustee wishes to accept appointment as Indenture Trustee,
Registrar, Paying Agent and Authenticating Agent under the Indentures.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the receipt and sufficiency of which are hereby acknowledged, the Company, the
Resigning Trustee and the Successor Trustee agree as follows:

ARTICLE ONE
THE RESIGNING TRUSTEE

Section 101. Pursuant to Section 7.08(b) of each of the Indentures, the
Resigning Trustee hereby notifies the Company that it is hereby resigning as
Indenture Trustee, Registrar, Paying Agent, and Authenticating Agent effective
immediately upon full execution of this Instrument by all the parties hereto.

Section 102. The Resigning Trustee hereby represents and warrants to the
Successor Trustee that:

(a) No covenant or condition contained in any of the Indentures has been waived
by the Resigning Trustee.

(b) There is no action, suit or proceeding pending or, to the best of the
knowledge of the responsible officers of the Resigning Trustee, threatened
against the Resigning Trustee before any court or governmental authority arising
out of any action or omission by the Resigning Trustee as Indenture Trustee,
Registrar, Paying Agent or Authenticating Agent under any of the Indentures.

(c) This Instrument has been duly authorized, executed and delivered on behalf
of the Resigning Trustee.

(d) $185,000,000 aggregate principal amount of the 10 3/8% Notes is outstanding.

(e) $125,000,000 aggregate principal amount of the 7 1/2% Notes Due 2011 is
outstanding.

(f) $200,000,000 aggregate principal amount of the 7 1/2% Notes Due 2015 is
outstanding.

(g) $20,000,000 aggregate principal amount of the 14.75 % Notes is outstanding.

(h) Interest on the 10 3/8% Notes has been paid through June 30, 2007.

(i) Interest on the 7 1/2% Notes Due 2011 has been paid through September 14,
2007.

(j) Interest on the 7 1/2% Notes Due 2015 has been paid through July 14, 2007.

(k) As of the date of this Instrument, no interest has been paid on the 14.75%
Notes.

Section 103. The Resigning Trustee hereby assigns, transfers, delivers and
confirms to the Successor Trustee all right, title and interest of the Resigning
Trustee in and to the Trust under the Indentures, all the rights, powers, trusts
and duties of the Resigning Trustee under the Indentures and all property and
money, if any, held by such Resigning Trustee under the Indentures, with like
effect as if the Successor Trustee was originally named as Trustee under the
Indentures. The Resigning Trustee shall execute and deliver such further
instruments and shall do such other things as the Successor Trustee may
reasonably require so as to more fully and certainly vest and confirm in the
Successor Trustee all the rights, powers, trusts and duties hereby assigned,
transferred, delivered and confirmed to the Successor Trustee.

Section 104. As of or promptly after the effective date hereof, the Resigning
Trustee shall deliver to the Successor Trustee the items listed on Exhibit A
annexed hereto, to the extent these items are in the possession, custody or
control of the Resigning Trustee.

Section 105. The Resigning Trustee agrees to pay or indemnify the Successor
Trustee and save the Successor Trustee harmless from and against any and all
costs, claims, liabilities, losses or damages whatsoever (including the
reasonable fees, expenses and disbursements of the Successor Trustee’s counsel
and other advisors), that the Successor Trustee suffers or incurs without
negligence or willful misconduct on its part arising out of actions or omissions
of the Resigning Trustee. The Successor Trustee will furnish to the Resigning
Trustee, promptly after receipt, all papers with respect to any action the
outcome of which would make operative the indemnity provided for in this
Section. The Successor Trustee shall notify the Resigning Trustee promptly in
writing (and, in any event, within no later than 10 days) of any claim for which
it may seek indemnity. The Resigning Trustee shall have the option to defend the
claim and the Successor Trustee shall cooperate fully in the defense. If the
Resigning Trustee shall assume the defense, then the Resigning Trustee shall not
pay for separate counsel of the Successor Trustee. The Resigning Trustee shall
not be obligated to pay for any settlement made without its consent.

ARTICLE TWO
THE COMPANY

Section 201. The Company hereby certifies that the Company is, and the officer
of the Company who has executed this Instrument is, duly authorized to:
(a) accept the Resigning Trustee’s resignation as Indenture Trustee, Registrar,
Paying Agent and Authenticating Agent under the Indentures as provided in
Section 101 above; (b) appoint the Successor Trustee as Indenture Trustee,
Registrar, Paying Agent, and Authenticating Agent under the Indentures; and
(c) execute and deliver such agreements and other instruments reasonably
acceptable to the Company as may be necessary or desirable to effectuate the
succession of the Successor Trustee as Indenture Trustee, Registrar, Paying
Agent and Authenticating Agent under the Indentures.

Section 202.

(a) The Company hereby waives receipt of 30 day’s prior written notice set forth
in Section 7.08(b) of each of the Indentures.

(b) Pursuant to Section 7.08(c) of each of the Indentures, the Company hereby
appoints the Successor Trustee as Indenture Trustee, Registrar, Paying Agent and
Authenticating Agent under the Indentures and confirms to the Successor Trustee
all the rights, powers, trusts and duties of the Indenture Trustee, Registrar,
Paying Agent and Authenticating Agent under the Indentures and with respect to
all property and money held or to be held under the Indentures, with like effect
as if the Successor Trustee was originally named as Indenture Trustee,
Registrar, Paying Agent and Authenticating Agent under the Indentures. The
Company shall execute and deliver such further instruments reasonably acceptable
to the Company and shall do such other things as the Successor Trustee may
reasonably require so as to more fully and certainly vest and confirm in the
Successor Trustee all the rights, powers, trusts and duties hereby assigned,
transferred, delivered and confirmed to the Successor Trustee.

Section 203. The Company hereby represents and warrants to the Successor Trustee
and the Resigning Trustee that:

(a) No Event of Default and no other event which, after notice or lapse of time
or both, would become an Event of Default, has occurred and is continuing under
the Indentures.

(b) No covenant or condition contained in the Indentures has been waived by the
Company or by the holders of the percentage in aggregate principal amount of the
Notes required by the Indentures to effect any such waiver.

(c) Other than the Supplemental Indentures referenced in the Recitals section of
this Agreement, the Indentures have not been amended.

(d) The Indentures are in full force and effect.

(e) The Notes are validly issued securities of the Company.

(f) The Notes rank pari passu with each other in all respects.

(g) The Company is a corporation duly organized and existing under the laws of
Delaware.

(h) There is no action, suit or proceeding pending or, to the best of the
Company’s knowledge, threatened against the Company before any court or any
governmental authority arising out of any action or omission by the Company
under the Indentures.

(i) This Instrument has been duly authorized, executed and delivered on behalf
of the Company and constitutes its legal, valid and binding obligation.

(j) All conditions precedent applicable to the Company relating to the
appointment of the Successor Trustee as Indenture Trustee, Registrar, Paying
Agent and Authenticating Agent under the Indentures have been complied with by
the Company.

ARTICLE THREE
THE SUCCESSOR TRUSTEE

Section 301. The Successor Trustee hereby represents and warrants to the
Resigning Trustee and the Company that:

(a) The Successor Trustee is qualified and eligible under the provisions of
Section 7.10 of each of the Indentures to act as Indenture Trustee under the
Indentures.

(b) This Instrument has been duly authorized, executed and delivered on behalf
of the Successor Trustee.

Section 302. Pursuant to Section 7.08(f) of the Indentures, the Successor
Trustee hereby accepts its appointment as Indenture Trustee, Registrar, Paying
Agent and Authenticating Agent under the Indentures and shall hereby be vested
with all the rights, powers, trusts and duties of the Indenture Trustee,
Registrar, Paying Agent and Authenticating Agent under the Indentures and with
respect to all property and money held or to be held under the Indentures, with
like effect as if the Successor Trustee was originally named as Indenture
Trustee, Registrar, Paying Agent and Authenticating Agent under the Indentures.

Section 303. Promptly after the execution and delivery of this Instrument, the
Successor Trustee, on behalf of the Company, shall cause a notice, substantially
in the form of the notices annexed hereto marked Exhibit B, to be sent to the
Holders of the Notes under each of the Indentures.

ARTICLE FOUR
MISCELLANEOUS

Section 401. Except as otherwise expressly provided or unless the context
otherwise requires, all capitalized terms used herein that are defined in the
Indentures shall have the meanings assigned to them in the Indentures.

Section 402. This Instrument and the resignation, appointment and acceptance
effected hereby shall be effective as of the close of business on the date first
above written, upon the execution and delivery hereof by each of the parties
hereto; provided, however, that the resignation of the Resigning Trustee and the
appointment of the Successor Trustee as Registrar, Paying Agent, and
Authenticating Agent under the Indentures shall be effective upon the latest of:
(a) 10 business days after the date first above written; and (b) receipt by The
Depository Trust Company (“DTC”) of both the Resigning Trustee’s transfer agency
change notice and the Successor Trustee’s transfer agency change notice.

Section 403. Notwithstanding the resignation of the Resigning Trustee effected
hereby, the Company shall remain obligated under Sections 7.07 of the Indentures
to compensate, reimburse and indemnify the Resigning Trustee in connection with
its prior Trusteeship under the Indentures. Pursuant to Section 7.07 of the
Indentures, the Company also acknowledges and affirms its obligations to the
Successor Trustee set forth in Section 7.07 of the Indentures, which obligations
shall survive the execution hereof.

Section 404. This Instrument shall be governed by and construed in accordance
with the laws of the jurisdiction that govern the Indentures and their
construction.

Section 405. This Instrument may be executed in any number of counterparts each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

Section 406. All notices, whether faxed or mailed, will be deemed received when
sent pursuant to the following instructions:

TO THE RESIGNING TRUSTEE:

Wells Fargo Bank, National Association
Corporate Trust Services
625 Marquette Avenue
MAC N9311-110
Minneapolis, Minnesota 55479
Attention: Julie J. Becker
Tel: (612) 316-4772

Fax: (612) 667-9825

email: julie.j.becker@wellsfargo.com

TO THE SUCCESSOR TRUSTEE:

HSBC Bank USA, National Association
Corporate Trust and Loan Agency
10 East 40th Street, 14th Floor
New York, New York 10016
Attention: Robert Conrad
Tel: (212) 525-1314
Fax: (212) 525-1366
email: robert.conrad@us.hsbc.com

TO THE COMPANY:

TOUSA, Inc.

4000 Hollywood Blvd., Ste. 500N

Hollywood, FL 33021

Attention: Treasurer

Tel: (954) 364-4000

Fax: (954) 364-4010

Email: rdevendorf@tousa.com

IN WITNESS WHEREOF, the parties hereto have caused this Instrument of
Resignation, Appointment and Acceptance to be duly executed as of the day and
year first above written.

TOUSA, INC.

     
By
  /s/ Russell Devendorf
 
   
 
  Name: Russell Devendorf
Title: Vice President, Treasurer and

Secretary

WELLS FARGO BANK, NATIONAL

ASSOCIATION, solely as Resigning Trustee

     
By
  /s/ Julie J. Becker
 
   
 
  Name: Julie J. Becker
Title: Vice President



    HSBC Bank USA, National Association, solely as Successor Trustee

     
By
  /s/ Robert Conrad
 
   
 
  Name: Robert Conrad
Title: Vice President

1

EXHIBIT A

Documents to be delivered to the Successor Trustee:

1. Executed copy of the Indentures.



2.   Representative copies of all Securities in each series of Notes issued
pursuant to the Indentures.

3. File of closing documents.



4.   Copies of the most recent of each of the SEC reports, if any, delivered by
the Company pursuant to the Indentures.



5.   A copy of the most recent Compliance Certificate, if any, delivered
pursuant to the Indentures.



6.   Certified List of Holders of the Securities as of the effective date of
this Instrument, certificate detail and all “stop transfers” and the reason for
such “stop transfers” (or, alternatively, if there are a substantial number of
registered Holders, the computer tape reflecting the identity, address, tax
identification number and detailed holdings of each such Holder).



7.   Copies of any official notices sent by the Trustee to all Holders pursuant
to the terms of the Indentures during the past twelve months.

8. Notes debt service records.

9. Trust account statements for a one-year period preceding the date of this
Instrument.

10. All unissued Notes inventory or DTC FAST held global certificates.

11. Such other documents as the Successor Trustee may reasonably require in
order to transfer the appointment to it.

2

EXHIBIT B

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
10 3/8% Senior Subordinated Notes due 2012
(the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Indenture Trustee, Registrar, Paying Agent, and Authenticating
Agent under the Indenture, dated as of June 25, 2002, as supplemented on
July 24, 2002, July 18, 2003, July 19, 2004, August 26, 2004, December 17, 2004,
February 22, 2005, March 1, 2005, December 19, 2005, March 26, 2006, September
19, 2006, and August 14, 2007 (the “Indenture”) pursuant to which your Notes
were issued and are outstanding.

The Company has appointed HSBC Bank USA, National Association, whose corporate
trust office is located at 10 East 40th, 14th Floor, New York, New York, as
successor Trustee, Registrar, Paying Agent and Authenticating Agent under the
Indenture, which appointment has been accepted and has become effective.

     , solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

3

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
7 1/2% Senior Subordinated Notes due 2011
(the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Indenture Trustee, Registrar, Paying Agent, and Authenticating
Agent under the Indenture, dated as of March 17, 2004 as supplemented on
July 19, 2004, August 26, 2004, December 17, 2004, February 22, 2005, March 1,
2005, December 19, 2005, March 26, 2006, September 19, 2006, and August 14, 2007
(the “Indenture”) pursuant to which your Notes were issued and are outstanding.

The Company has appointed HSBC Bank USA, National Association, whose corporate
trust office is located at 10 East 40th, 14th Floor, New York, New York, as
successor Trustee, Registrar, Paying Agent and Authenticating Agent under the
Indenture, which appointment has been accepted and has become effective.

     , solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

4

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
7 1/2% Senior Subordinated Notes due 2015
(the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Indenture Trustee, Registrar, Paying Agent, and Authenticating
Agent under the Indenture, dated as of December 21, 2004 as supplemented on
February 22, 2005, March 1, 2005, December 19, 2005, March 26, 2006,
September 19, 2006, and August 14, 2007 (the “Indenture”) pursuant to which your
Notes were issued and are outstanding.

The Company has appointed HSBC Bank USA, National Association, whose corporate
trust office is located at 10 East 40th, 14th Floor, New York, New York, as
successor Trustee, Registrar, Paying Agent and Authenticating Agent under the
Indenture, which appointment has been accepted and has become effective.

     , solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

5

Notice to Holders of TOUSA, Inc.)
14.75% Senior Subordinated PIK Election Notes due 2015
(the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Indenture Trustee, Registrar, Paying Agent, and Authenticating
Agent under the Indenture, dated as of July 31, 2007 (the “Indenture”) pursuant
to which your Notes were issued and are outstanding.

The Company has appointed HSBC Bank USA, National Association, whose corporate
trust office is located at 10 East 40th, 14th Floor, New York, New York, as
successor Trustee, Registrar, Paying Agent and Authenticating Agent under the
Indenture, which appointment has been accepted and has become effective.

     , solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

6